In re Garcia, Jesus Dr.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Iberia, 16th Judicial District Court Div. A, Nos. 106012-A; to the Court of Appeal, Third Circuit, No. CW 06-01155.
Granted. In the absence of a court order compelling discovery, the trial court erred in imposing sanctions for failure to comply with discovery. See La.Code Civ. P. art. 1471; Helm v. Mervyn’s Department Store, 97-0547 (La.App. 4 Cir. 8/20/97), 699 So.2d 129. Accordingly, the judgment of the trial court granting plaintiffs motion in limine and striking defendant’s affirmative defenses is reversed. Case remanded to the trial court for further proceedings.